Citation Nr: 1749646	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction in the rating for degenerative disc disease of the lumbar spine from 20 percent to 10 percent disabling effective October 25, 2012 was proper.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1992 to December 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the evaluation assigned for the Veteran's lumbar spine disability from 20 percent to 10 percent effective October 25, 2012.  The Veteran appealed the rating reduction.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

Improvement in the Veteran's degenerative disc disease of the lumbar spine under the ordinary conditions of life has not been shown.  


CONCLUSIONS OF LAW

The criteria for restoration of the 20 percent rating for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones,        joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App.       32 (2011).  

In a May 2010 rating decision, service connection was granted for degenerative   disc disease of the lumbar spine, and a 20 percent rating was assigned, effective February 8, 2010.  After the Veteran filed a claim for an increased rating in September 2012, the rating assigned to her service-connected low back disability was reduced to 10 percent, effective October 25, 2012.  As the reduction did not result in a decrease of compensation that was being paid, a proposed reduction and other due process procedures were not required.  Thereafter, the Veteran perfected an appeal of the rating reduction.  

In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Faust v. West, 13 Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow all reduction cases, "regardless of the rating level or the length of time that the rating has been in effect"). 

The Veteran's service-connected low back disability has been evaluated under the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating      is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula. A 20 percent rating is warranted where forward flexion of the thora-columbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Upon review of the record, the Board finds that restoration of the 20 percent rating is warranted.  Range of motion testing performed during an October 2012 VA examination revealed forward flexion of the thoracolumbar spine to 75 degrees,     and an October 2013 VA treatment record shows that the Veteran's thoracolumbar spine exhibited full range of motion. However, a June 2016 private chiropractic treatment record notes forward flexion was limited to 60 degrees.  Additionally, although the October 2012 VA examiner indicated that the Veteran did not have guarding or muscle spasm severe enough to result in abnormal gait or abnormal spinal contour, VA treatment records note spasms in the back muscles and mild levoscoliosis and a mildly antalgic gait. Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record indicates that the Veteran's lumbar spine disability did not improve such that a reduction to 10 percent was warranted.  


ORDER

From the date of the reduction, restoration of the 20 percent rating for degenerative disc disease of the lumbar spine is granted. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


